 


109 HR 4395 IH: Pharmaceutical Market Access Act of 2005
U.S. House of Representatives
2005-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4395 
IN THE HOUSE OF REPRESENTATIVES 
 
November 18, 2005 
Mr. Conyers introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend titles XVIII and XIX of the Social Security Act to provide for an improved voluntary Medicare prescription drug benefit, to provide greater access to affordable pharmaceuticals, and for other purposes. 
 
 
1.Short title; references in act; table of contents 
(a)Short titleThis Act may be cited as the Medicare Prescription Drug Affordability Act of 2005. 
(b)Amendments to Social Security ActExcept as otherwise specifically provided, whenever in this Act an amendment is expressed in terms of an amendment to or repeal of a section or other provision, the reference shall be considered to be made to that section or other provision of the Social Security Act. 
(c)Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title; references in act; table of contents 
Title I—Medicare Prescription Drug Benefit 
Sec. 101. Substitution of voluntary Medicare outpatient prescription drug program 
 
Part D—Voluntary Prescription Drug Benefit for the Aged and Disabled 
Sec. 1860D–1. Medicare outpatient prescription drug benefit 
Sec. 1860D–2. Negotiating fair prices with pharmaceutical manufacturers 
Sec. 1860D–3. Contract authority 
Sec. 1860D–4. Eligibility; voluntary enrollment; coverage 
Sec. 1860D–5. Provision of, and entitlement to, benefits; reduction in coinsurance for lower income beneficiaries 
Sec. 1860D–6. Administration; quality assurance 
Sec. 1860D–7. Federal Medicare Prescription Drug Trust Fund 
Sec. 1860D–8. Compensation for employers covering retiree drug costs 
Sec. 1860D–9. Medicare Prescription Drug Advisory Committee  
Sec. 102. Provision of Medicare outpatient prescription drug coverage under the MedicareAdvantage program 
Sec. 103. Medigap revisions 
Sec. 104. Assistance for low income beneficiaries 
Sec. 105. Expansion of membership and duties of Medicare Payment Advisory Commission (MEDPAC) 
Title II—Affordable pharmaceuticals 
Subtitle A—Importation of prescription drugs 
Sec. 201. Short title 
Sec. 202. Findings 
Sec. 203. Purposes 
Sec. 204. Importation of prescription drugs 
Sec. 205. Use of counterfeit-resistant technologies to prevent counterfeiting 
 
Sec. 505C. Counterfeit-resistant technologies  
Subtitle B—Quality Control and Cost Containment Blue Ribbon Task Force 
Sec. 211. Task Force 
Title III—Defense of Medicare 
Sec. 301. Elimination of privatization of Medicare 
Sec. 302. Repeal of MA regional plan stabilization fund 
Sec. 303. Repeal of health savings accounts 
Sec. 304. Application of risk adjustment reflecting characteristics for the entire Medicare population 
Sec. 305. Phase-in to payment at 100 percent of fee-for-service rate 
Sec. 306. Repeal of Medicare expenditure cap 
Sec. 307. Continuous open enrollment in MedicareAdvantage plans 
Sec. 308. Effective date   
IMedicare Prescription Drug Benefit 
101.Substitution of voluntary Medicare outpatient prescription drug program 
(a)In generalSubject to subsection (b), part D of title XVIII, as inserted by section 101(a)(2) of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173), is amended to read as follows: 
 
DVoluntary Prescription Drug Benefit for the Aged and Disabled 
1860D–1.Medicare outpatient prescription drug benefitSubject to the succeeding provisions of this part, the voluntary prescription drug benefit program under this part provides the following: 
(1)No premiumThere is no monthly premium. 
(2)No deductibleThere is no annual deductible. 
(3)CoinsuranceThe coinsurance is 10 percent. 
(4)Out-of-pocket limitThe annual limit on out-of-pocket spending on covered drugs is $1,500. 
(5)Reduced cost-sharing for lower-income individualsUnder the provisions of the medicaid program, for individuals with income not exceeding 150 percent of the poverty level, coinsurance is reduced to not exceed a copayment of $1 for a generic drug or $3 for a brand name drug.   
1860D–2.Negotiating fair prices with pharmaceutical manufacturers 
(a)Authority to negotiate prices with manufacturersThe Secretary shall, consistent with the requirements of this part and the goals of providing quality care and containing costs under this part, negotiate contracts with manufacturers of covered outpatient prescription drugs that provide for the maximum prices that may be charged to individuals enrolled under this part by participating pharmacies for dispensing such drugs to such individuals. 
(b)Promotion of breakthrough drugsIn conducting negotiations with manufacturers under this part, the Secretary shall take into account the goal of promoting the development of breakthrough drugs (as defined in section 1860D–9(b)). 
1860D–3.Contract authority 
(a)Contract authority 
(1)In generalThe Secretary is responsible for the administration of this part and shall enter into contracts with appropriate pharmacy contractors on a national or regional basis to administer the benefits under this part. 
(2)ProceduresThe Secretary shall establish procedures under which the Secretary— 
(A)accepts bids submitted by entities to serve as pharmacy contractors under this part in a region or on a national basis; 
(B)awards contracts to such contractors to administer benefits under this part to eligible beneficiaries in the region or on a national basis; and 
(C)provides for the termination (and nonrenewal) of a contract in the case of a contractor’s failure to meet the requirements of the contract and this part. 
(3)Competitive proceduresCompetitive procedures (as defined in section 4(5) of the Office of Federal Procurement Policy Act (41 U.S.C. 403(5))) shall be used to enter into contracts under this part. 
(4)Terms and conditionsSuch contracts shall have such terms and conditions as the Secretary shall specify and shall be for such terms (of at least 2 years, but not to exceed 5 years) as the Secretary shall specify consistent with this part. 
(5)Use of pharmacy contractors in price negotiationsSuch contracts shall require the contractor involved to negotiate contracts with manufacturers that provide for maximum prices for covered outpatient prescription drugs that are lower than the maximum prices negotiated under section 1860D–2(a), if applicable. The price reductions shall be passed on to eligible beneficiaries and the Secretary shall hold the contractor accountable for meeting performance requirements with respect to price reductions and limiting price increases. 
(6)Area for contracts 
(A)Regional basis 
(i)In generalExcept as provided in clause (ii) and subject to subparagraph (B), the contract entered into between the Secretary and a pharmacy contractor shall require the contractor to administer the benefits under this part in a region determined by the Secretary under subparagraph (B) or on a national basis. 
(ii)Partial regional basis 
(I)In generalIf determined appropriate by the Secretary, the Secretary may permit the benefits to be administered in a partial region determined appropriate by the Secretary. 
(II)RequirementsIf the Secretary permits administration pursuant to subclause (I), the Secretary shall ensure that the partial region in which administration is effected is no smaller than a State and is at least the size of the commercial service area of the contractor for that area. 
(B)Determination 
(i)In generalIn determining regions for contracts under this part, the Secretary shall— 
(I)take into account the number of individuals enrolled under this part in an area in order to encourage participation by pharmacy contractors; and 
(II)ensure that there are at least 10 different regions in the United States. 
(ii)No administrative or judicial reviewThe determination of administrative areas under this paragraph shall not be subject to administrative or judicial review. 
(7)Submission of bids 
 (A)Submission 
(i)In generalSubject to subparagraph (B), each entity desiring to serve as a pharmacy contractor under this part in an area shall submit a bid with respect to such area to the Secretary at such time, in such manner, and accompanied by such information as the Secretary may reasonably require. 
(ii)Bid that covers multiple areasThe Secretary shall permit an entity to submit a single bid for multiple areas if the bid is applicable to all such areas. 
(B)Required informationThe bids described in subparagraph (A) shall include— 
(i)a proposal for the estimated prices of covered outpatient prescription drugs and the projected annual increases in such prices, including the additional reduction in price negotiated below the Secretary’s maximum price and differentials between preferred and nonpreferred prices, if applicable; 
(ii)a statement regarding the amount that the entity will charge the Secretary for administering the benefits under the contract; 
(iii)a statement regarding whether the entity will reduce the applicable coinsurance percentage pursuant to section 1860D–6(a)(1)(A)(ii) and if so, the amount of such reduction and how such reduction is tied to the performance requirements described in subsection (c)(4)(A)(ii); 
(iv)a detailed description of the performance requirements for which the administrative fee of the entity will be subject to risk pursuant to subsection (c)(4)(A)(ii); 
(v)a detailed description of access to pharmacy services provided by the entity, including information regarding whether the pharmacy contractor will use a preferred pharmacy network, and, if so, how the pharmacy contractor will ensure access to pharmacies that choose to be outside of that network, and whether there will be increased cost-sharing for beneficiaries if they obtain drugs at such pharmacies; 
(vi)a detailed description of the procedures and standards the entity will use for— 
(I)selecting preferred prescription drugs; and 
(II)determining when and how often the list of preferred prescription drugs should be modified; 
(vii)a detailed description of any ownership or shared financial interests with pharmaceutical manufacturers, pharmacies, and other entities involved in the administration or delivery of benefits under this part as proposed in the bid; 
(viii)a detailed description of the entity’s estimated marketing and advertising expenditures related to enrolling and retaining eligible beneficiaries; and 
(ix)such other information that the Secretary determines is necessary in order to carry out this part, including information relating to the bidding process under this part.The procedures under clause (vi) shall include the use of a pharmaceutical and therapeutics committee the members of which include practicing pharmacists. 
(8)Awarding of contracts 
(A)Number of contractsThe Secretary shall, consistent with the requirements of this part and the goals of providing quality care and of containing costs under this part, award in a competitive manner at least 2 contracts to administer benefits under this part in each area specified under paragraph (6), unless only 1 pharmacy contractor submitting a bid meets the minimum standards specified under this part and by the Secretary. 
(B)DeterminationIn determining which of the pharmacy contractors that submitted bids that meet the minimum standards specified under this part and by the Secretary to award a contract, the Secretary shall consider the comparative merits of each bid, as determined on the basis of relevant factors, with respect to— 
(i)how well the contractor meets such minimum standards; 
(ii)the amount that the contractor will charge the Secretary for administering the benefits under the contract; 
(iii)the performance standards established under subsection (c)(2) and performance requirements for which the administrative fee of the entity will be subject to risk pursuant to subsection (c)(4)(A)(ii); 
(iv)the proposed negotiated prices of covered outpatient drugs and annual increases in such prices; 
(v)factors relating to benefits, quality and performance, beneficiary cost-sharing, and consumer satisfaction; 
(vi)past performance and prior experience of the contractor in administering a prescription drug benefit program; 
(vii)effectiveness of the contractor in containing costs through pricing incentives and utilization management; and 
(viii)such other factors as the Secretary deems necessary to evaluate the merits of each bid. 
(C)Exception to conflict of interest rulesIn awarding contracts with pharmacy contractors under this part, the Secretary may waive conflict of interest laws generally applicable to Federal acquisitions (subject to such safeguards as the Secretary may find necessary to impose) in circumstances where the Secretary finds that such waiver— 
(i)is not inconsistent with the— 
(I)purposes of the programs under this part; or 
(II)best interests of beneficiaries enrolled under this part; and 
(ii)permits a sufficient level of competition for such contracts, promotes efficiency of benefits administration, or otherwise serves the objectives of the program under this part. 
(D)No administrative or judicial reviewThe determination of the Secretary to award or not award a contract to a pharmacy contractor under this part shall not be subject to administrative or judicial review. 
(9)Access to benefits in certain areas 
(A)Areas not covered by contractsThe Secretary shall develop procedures for the provision of covered outpatient prescription drugs under this part to each eligible beneficiary enrolled under this part that resides in an area that is not covered by any contract under this part. 
(B)Beneficiaries residing in different locationsThe Secretary shall develop procedures to ensure that each eligible beneficiary enrolled under this part that resides in different areas in a year is provided the benefits under this part throughout the entire year. 
(b)Quality, financial, and other standards and programsIn consultation with appropriate pharmacy contractors, pharmacists, and health care professionals with expertise in prescribing, dispensing, and the appropriate use of prescription drugs, the Secretary shall establish standards and programs for the administration of this part to ensure appropriate prescribing, dispensing, and utilization of outpatient drugs under this part, to avoid adverse drug reactions, and to continually reduce errors in the delivery of medically appropriate covered benefits. The Secretary shall not award a contract to a pharmacy contractor under this part unless the Secretary finds that the contractor agrees to comply with such standards and programs and other terms and conditions as the Secretary shall specify. The standards and programs under this subsection shall be applied to any administrative agreements described in subsection (a) the Secretary enters into. Such standards and programs shall include the following: 
(1)Access 
(A)In generalThe pharmacy contractor shall ensure that covered outpatient prescription drugs are accessible and convenient to eligible beneficiaries enrolled under this part for whom benefits are administered by the pharmacy contractor, including by offering the services 24 hours a day and 7 days a week for emergencies. 
(B)On-line reviewThe pharmacy contractor shall provide for on-line prospective review available 24 hours a day and 7 days a week in order to evaluate each prescription for drug therapy problems due to duplication, interaction, or incorrect dosage or duration of therapy. 
(C)Guaranteed access to drugs in rural and hard-to-serve areasThe Secretary shall ensure that all beneficiaries have guaranteed access to the full range of pharmaceuticals under this part, and shall give special attention to access, pharmacist counseling, and delivery in rural and hard-to-serve areas, including through the use of incentives such as bonus payments to retail pharmacists in rural areas and extra payments to the pharmacy contractor for the cost of rapid delivery of pharmaceuticals and any other actions necessary. 
(D)Preferred pharmacy networks 
(i)In generalIf a pharmacy contractor uses a preferred pharmacy network to deliver benefits under this part, such network shall meet minimum access standards established by the Secretary. 
(ii)StandardsIn establishing standards under clause (i), the Secretary shall take into account reasonable distances to pharmacy services in both urban and rural areas. 
(E)Adherence to negotiated pricesThe pharmacy contractor shall have in place procedures to assure compliance of pharmacies with the requirements of subsection (d)(3)(C) (relating to adherence to negotiated prices). 
(F)Continuity of care 
(i)In generalThe pharmacy contractor shall ensure that, in the case of an eligible beneficiary who loses coverage under this part with such entity under circumstances that would permit a special election period (as established by the Secretary under section 1860D–4(b)(3)), the contractor will continue to provide coverage under this part to such beneficiary until the beneficiary enrolls and receives such coverage with another pharmacy contractor under this part or, if eligible, with a MedicareAdvantage organization. 
(ii)Limited periodIn no event shall a pharmacy contractor be required to provide the extended coverage required under clause (i) beyond the date which is 30 days after the coverage with such contractor would have terminated but for this subparagraph. 
(2)Enrollee guidelinesThe pharmacy contractor shall, consistent with State law, apply guidelines for counseling enrollees regarding— 
(A)the proper use of covered outpatient prescription drugs; and 
(B)interactions and contra-indications. 
(3)EducationThe pharmacy contractor shall apply methods to identify and educate providers, pharmacists, and enrollees regarding— 
(A)instances or patterns concerning the unnecessary or inappropriate prescribing or dispensing of covered outpatient prescription drugs; 
(B)instances or patterns of substandard care; 
(C)potential adverse reactions to covered outpatient prescription drugs; 
(D)inappropriate use of antibiotics; 
(E)appropriate use of generic products; and 
(F)the importance of using covered outpatient prescription drugs in accordance with the instruction of prescribing providers. 
(4)CoordinationThe pharmacy contractor shall coordinate with State prescription drug programs, other pharmacy contractors, pharmacies, and other relevant entities as necessary to ensure appropriate coordination of benefits with respect to enrolled individuals when such individual is traveling outside the home service area, and under such other circumstances as the Secretary may specify. 
(5)Cost data 
(A)The pharmacy contractor shall make data on prescription drug negotiated prices (including data on discounts) available to the Secretary. 
(B)The Secretary shall require, either directly or through a pharmacy contractor, that participating pharmacists, physicians, and manufacturers— 
(i)maintain their prescription drug cost data (including data on discounts) in a form and manner specified by the Secretary; 
(ii)make such prescription drug cost data available for review and audit by the Secretary; and 
(iii)certify that the prescription drug cost data are current, accurate, and complete, and reflect all discounts obtained by the pharmacist or physician in the purchasing of covered outpatient prescription drugs.Discounts referred to in subparagraphs (A) and (B) shall include all volume discounts, manufacturer rebates, prompt payment discounts, free goods, in-kind services, or any other thing of financial value provided explicitly or implicitly in exchange for the purchase of a covered outpatient prescription drug. 
(6)ReportingThe pharmacy contractor shall provide the Secretary with periodic reports on— 
(A)the contractor’s costs of administering this part; 
(B)utilization of benefits under this part; 
(C)marketing and advertising expenditures related to enrolling and retaining individuals under this part; and 
(D)grievances and appeals. 
(7)Records and auditsThe pharmacy contractor shall maintain adequate records related to the administration of benefits under this part and afford the Secretary access to such records for auditing purposes. 
(8)Approval of marketing material and application formsThe pharmacy contractor shall comply with requirements of section 1851(h) (relating to marketing material and application forms) with respect to this part in the same manner as such requirements apply under part C, except that the provisions of paragraph (4)(A) of such section shall not apply with respect to discounts or rebates provided in accordance with this part. 
(c)Incentives for cost and utilization management and quality improvement 
(1)In generalThe Secretary shall include in a contract awarded under subsection (b) with a pharmacy contractor such incentives for cost and utilization management and quality improvement as the Secretary may deem appropriate. The contract may provide financial or other incentives to encourage greater savings to the program under this part. 
(2)Performance standardsThe Secretary shall provide for performance standards (which may include monetary bonuses if the standards are met and penalties if the standards are not met), including standards relating to the time taken to answer member and pharmacy inquiries (written or by telephone), the accuracy of responses, claims processing accuracy, online system availability, appeal procedure turnaround time, system availability, the accuracy and timeliness of reports, and level of beneficiary satisfaction. 
(3)Other incentivesSuch incentives under this subsection may also include— 
(A)financial incentives under which savings derived from the substitution of generic and other preferred multi-source drugs in lieu of nongeneric and nonpreferred drugs are made available to pharmacy contractors, pharmacies, beneficiaries, and the Federal Medicare Prescription Drug Trust Fund; and 
(B)any other incentive that the Secretary deems appropriate and likely to be effective in managing costs or utilization or improving quality that does not reduce the access of beneficiaries to medically necessary covered outpatient drugs. 
(4)Requirements for procedures 
(A)In generalThe Secretary shall establish procedures for making payments to each pharmacy contractor with a contract under this part for the administration of the benefits under this part. The procedures shall provide for the following: 
(i)Administrative paymentPayment of administrative fees for such administration. 
(ii)Risk requirementAn adjustment of a percentage (determined under subparagraph (B)) of the administrative fee payments made to a pharmacy contractor to ensure that the contractor, in administering the benefits under this part, pursues performance requirements established by the Secretary, including the following: 
(I)Quality serviceThe contractor provides eligible beneficiaries for whom it administers benefits with quality services, as measured by such factors as sustained pharmacy network access, timeliness and accuracy of service delivery in claims processing and card production, pharmacy and member service support access, and timely action with regard to appeals and current beneficiary service surveys. 
(II)Quality clinical careThe contractor provides such beneficiaries with quality clinical care, as measured by such factors as providing notification to such beneficiaries and to providers in order to prevent adverse drug reactions and reduce medication errors and specific clinical suggestions to improve health and patient and prescriber education as appropriate. 
(III)Control of Medicare costsThe contractor contains costs under this part to the Federal Medicare Prescription Drug Trust Fund and enrollees, as measured by generic substitution rates, price discounts, and other factors determined appropriate by the Secretary that do not reduce the access of beneficiaries to medically necessary covered outpatient prescription drugs. 
(B)Percentage of payment tied to risk 
(i)In generalSubject to clause (ii), the Secretary shall determine the percentage of the administrative payments to a pharmacy contractor that will be tied to the performance requirements described in subparagraph (A)(ii). 
(ii)Limitation on risk to ensure program stabilityIn order to provide for program stability, the Secretary may not establish a percentage to be adjusted under this paragraph at a level that jeopardizes the ability of a pharmacy contractor to administer the benefits under this part or administer such benefits in a quality manner. 
(C)Risk adjustment of payments based on enrollees in planTo the extent that a pharmacy contractor is at risk under this paragraph, the procedures established under this paragraph may include a methodology for risk adjusting the payments made to such contractor based on the differences in actuarial risk of different enrollees being served if the Secretary determines such adjustments to be necessary and appropriate. 
(d)Authority relating to pharmacy participation 
(1)In generalSubject to the succeeding provisions of this subsection, a pharmacy contractor may establish consistent with this part conditions for the participation of pharmacies, including conditions relating to quality (including reduction of medical errors) and technology. 
(2)Agreements with pharmaciesEach pharmacy contractor shall enter into a participation agreement with any pharmacy that meets the requirements of this subsection and section 1860D–6 to furnish covered outpatient prescription drugs to individuals enrolled under this part. 
(3)Terms of agreementAn agreement under this subsection shall include the following terms and conditions: 
(A)Applicable requirementsThe pharmacy shall meet (and throughout the contract period continue to meet) all applicable Federal requirements and State and local licensing requirements. 
(B)Access and quality standardsThe pharmacy shall comply with such standards as the Secretary (and such a pharmacy contractor) shall establish concerning the quality of, and enrolled individuals’ access to, pharmacy services under this part. Such standards shall require the pharmacy— 
(i)not to refuse to dispense covered outpatient prescription drugs to any individual enrolled under this part; 
(ii)to keep patient records (including records on expenses) for all covered outpatient prescription drugs dispensed to such enrolled individuals; 
(iii)to submit information (in a manner specified by the Secretary to be necessary to administer this part) on all purchases of such drugs dispensed to such enrolled individuals; and 
(iv)to comply with periodic audits to assure compliance with the requirements of this part and the accuracy of information submitted. 
(C)Adherence to negotiated prices 
(i)The total charge for each prescription drug dispensed by the pharmacy to an enrolled individual under this part, without regard to whether the individual is financially responsible for any or all of such charge, shall not exceed the price negotiated under section 1860D–2(a) or, if lower, negotiated under subsection (a)(5) (or, if less, the retail price for the drug involved) with respect to such drug plus a reasonable dispensing fee determined contractually with the pharmacy contractor. 
(ii)The pharmacy does not charge (or collect from) an enrolled individual an amount that exceeds the individual’s obligation (as determined in accordance with the provisions of this part) of the applicable price described in clause (i). 
(D)Electronic transmittal of paymentAt the option of a participating pharmacy, the pharmacy shall be promptly provided in an electronic manner reimbursement for prescription drugs dispensed under this part. 
(E)Additional requirementsThe pharmacy shall meet such additional contract requirements as the applicable pharmacy contractor specifies under this section. 
(4)Applicability of fraud and abuse provisionsThe provisions of section 1128 through 1128C (relating to fraud and abuse) apply to pharmacies participating in the program under this part. 
1860D–4.Eligibility; voluntary enrollment; coverage 
(a)Eligibility 
(1)In generalEach individual who is entitled to hospital insurance benefits under part A or is eligible to be enrolled in the medical insurance program under part B shall, subject to subsection (b)(3), be enrolled in accordance with this section for outpatient prescription drug benefits under this part. 
(2)PublicityThe Secretary shall widely disseminate, through public service announcements and other means, the benefits availability through enrollment under this part. The Secretary shall enter into arrangements with hospitals and senior centers for educating medicare beneficiaries concerning enrollment and the benefits under this part. 
(3)Authorization of appropriations There are authorized to be appropriated $10,000,000 to carry out paragraph (2) and the issuance of the pamphlet described in subsection (b)(2)(B). 
(b)Automatic enrollment without need for separate application 
(1)In generalThe Secretary shall automatically enroll under this part each eligible individual described in subsection (a) without the need for any separate application. 
(2)Issuance of medicare prescription drug card; information pamphlet 
(A)In generalThe Secretary shall provide for the issuance, through the mail to each individual enrolled under this section, of a medicare prescription drug card evidencing such enrollment. Such card shall be designed to indicate whether or not the individual is eligible for lowered cost-sharing under section 1860D–5(e)(2). 
(B)Information pamphlet The issuance of such card shall be accompanied by a brief pamphlet that describes the benefits available under this part and how to use them. 
(3)Voluntary programNothing in this section shall prevent an individual from voluntarily electing not to be enrolled under this part. No penalty shall be imposed under this part at any time for an individual who voluntarily decides to enroll or not enroll in the program under this part. 
(4)Information 
(A)In generalThe Secretary shall broadly distribute information to individuals who satisfy subsection (a) on the benefits provided under this part. The Secretary shall periodically make available information on the cost differentials to enrollees for the use of generic drugs and other drugs. 
(B)Toll-free hotlineThe Secretary shall maintain a toll-free telephone hotline (which may be a hotline already used by the Secretary under this title) for purposes of providing assistance to beneficiaries in the program under this part, including responding to questions concerning coverage, enrollment, benefits, grievances and appeals procedures, and other aspects of such program. 
(5)Enrollee definedFor purposes of this part, the term enrollee means an individual enrolled for benefits under this part. 
(c)Coverage period 
(1)In generalThe period during which an individual is entitled to benefits under this part (in this subsection referred to as the individual’s coverage period) shall begin on such a date as the Secretary shall establish consistent with the type of coverage rules described in subsections (a) and (e) of section 1838, except that in no case shall a coverage period begin before July 1, 2006. No payments may be made under this part with respect to the expenses of an individual unless such expenses were incurred by such individual during a period which, with respect to the individual, is a coverage period. 
(2)TerminationThe Secretary shall provide for the application of provisions under this subsection similar to the provisions in section 1838(b). 
(d)Provision of benefits to MedicareAdvantage enrolleesIn the case of an individual who is enrolled under this part and is enrolled in an MA plan under part C, the individual shall be provided the benefits under this part through such plan and not through payment under this part. 
(e)Election of pharmacy contractor to administer benefitsThe Secretary shall establish a process whereby each individual enrolled under this part and residing in a region may elect the pharmacy contractor that will administer the benefits under this part with respect to the individual. Such process shall permit the individual to make an initial election and to change such an election on at least an annual basis and under such other circumstances as the Secretary shall specify. 
1860D–5.Provision of, and entitlement to, benefits; reduction in coinsurance for lower income beneficiaries 
(a)BenefitsSubject to the succeeding provisions of this section, the benefits provided to an enrollee by the program under this part shall consist of the following: 
(1)Covered outpatient prescription drug benefitsEntitlement to have payment made on the individual’s behalf for covered outpatient prescription drugs. 
(2)Limitation on cost-sharing for part b outpatient prescription drugs 
(A)In generalOnce an enrollee has incurred aggregate countable cost-sharing (as defined in subparagraph (B)) equal to the stop-loss limit specified in subsection (c)(4) for expenses in a year, entitlement to the elimination of cost-sharing otherwise applicable under part B for additional expenses incurred in the year for outpatient prescription drugs or biologicals for which payment is made under part B. 
(B)Countable cost-sharing definedFor purposes of this part, the term countable cost-sharing means— 
(i)out-of-pocket expenses for outpatient prescription drugs with respect to which benefits are payable under part B, and 
(ii)cost-sharing under subsections (c)(3)(B) and (c)(3)(C)(i). 
(b)Covered outpatient prescription drug defined 
(1)In generalExcept as provided in paragraph (2), for purposes of this part the term covered outpatient prescription drug means any of the following products: 
(A)A drug which may be dispensed only upon prescription, and— 
(i)which is approved for safety and effectiveness as a prescription drug under section 505 of the Federal Food, Drug, and Cosmetic Act; 
(ii)
(I)which was commercially used or sold in the United States before the date of enactment of the Drug Amendments of 1962 or which is identical, similar, or related (within the meaning of section 310.6(b)(1) of title 21 of the Code of Federal Regulations) to such a drug, and— 
(II)which has not been the subject of a final determination by the Secretary that it is a new drug (within the meaning of section 201(p) of the Federal Food, Drug, and Cosmetic Act) or an action brought by the Secretary under section 301, 302(a), or 304(a) of such Act to enforce section 502(f) or 505(a) of such Act; or 
(iii)
(I)which is described in section 107(c)(3) of the Drug Amendments of 1962 and for which the Secretary has determined there is a compelling justification for its medical need, or is identical, similar, or related (within the meaning of section 310.6(b)(1) of title 21 of the Code of Federal Regulations) to such a drug, and— 
(II)for which the Secretary has not issued a notice of an opportunity for a hearing under section 505(e) of the Federal Food, Drug, and Cosmetic Act on a proposed order of the Secretary to withdraw approval of an application for such drug under such section because the Secretary has determined that the drug is less than effective for all conditions of use prescribed, recommended, or suggested in its labeling. 
(B)A biological product which— 
(i)may only be dispensed upon prescription; 
(ii)is licensed under section 351 of the Public Health Service Act; and 
(iii)is produced at an establishment licensed under such section to produce such product. 
(C)Insulin approved under appropriate Federal law, and needles, syringes, and disposable pumps for the administration of such insulin. 
(D)A prescribed drug or biological product that would meet the requirements of subparagraph (A) or (B) but that is available over-the-counter in addition to being available upon prescription, but only if the particular dosage form or strength prescribed and required for the individual is not available over-the-counter. 
(E)Smoking cessation agents (as specified by the Secretary). 
(2)ExclusionThe term covered outpatient prescription drug does not include— 
(A)drugs or classes of drugs, or their medical uses, which may be excluded from coverage or otherwise restricted under section 1927(d)(2), other than subparagraph (E) thereof (relating to smoking cessation agents), as the Secretary may specify and does not include such other drugs, classes, and uses as the Secretary may specify consistent with the goals of providing quality care and containing costs under this part; 
(B)except as provided in paragraphs (1)(D) and (1)(E), any product which may be distributed to individuals without a prescription; 
(C)any product when furnished as part of, or as incident to, a diagnostic service or any other item or service for which payment may be made under this title; or 
(D)any product that is covered under part B of this title. 
(c)Payment of benefits 
(1)Covered outpatient prescription drugsThere shall be paid from the Federal Medicare Prescription Drug Trust Fund, in the case of each enrollee who incurs expenses for prescription drugs with respect to which benefits are payable under this part under subsection (a)(1), amounts equal to the sum of— 
(A)the price for which the drug is made available under this part (consistent with sections 1860D–2 and 1860D–3), reduced by any applicable cost-sharing under paragraphs (2) and (3); and 
(B)a reasonable dispensing fee.The price under subparagraph (A) shall in no case exceed the retail price for the prescription drug involved. 
(2)No deductibleThere is no deductible applicable to payment of benefits under this part. 
(3)Coinsurance 
(A)In generalThe amount of payment under paragraph (1) for expenses incurred in a year shall be further reduced (subject to the stop-loss limit under paragraph (4)) by coinsurance as provided under this paragraph. 
(B)Preferred drugsSubject to subsection (e), the coinsurance under this paragraph in the case of a preferred drug (including a drug treated as a preferred drug under paragraph (5)), is equal to 10 percent of the price applicable under paragraph (1)(A) (or such lower percentage as may be provided for under section 1860D–6(a)(1)(A)(ii)). In this part, the term preferred drug means, with respect to drugs classified within a therapeutic class, those drugs which have been designated as a preferred drug by the Secretary or the pharmacy contractor involved with respect to that class and (in the case of a nongeneric drug) with respect to which a contract has been negotiated under this part. 
(C)Nonpreferred drugsSubject to subsection (e), the coinsurance under this paragraph in the case of a nonpreferred drug that is not treated as a preferred drug under paragraph (5) is equal to the sum of— 
(i)10 percent of the price for lowest price preferred drug that is within the same therapeutic class; and 
(ii)the amount by which— 
(I)the price at which the nonpreferred drug is made available to the enrollee; exceeds 
(II)the price of such lowest price preferred drug. 
(4)No coinsurance once out-of-pocket expenditures equal stop-loss limitOnce an enrollee has incurred aggregate countable cost-sharing under paragraph (3) (including cost-sharing under part B attributable to outpatient prescription drugs or biologicals) equal to the amount specified in section 1860D–1(4) (subject to adjustment under paragraph (8)) for expenses in a year— 
(A)there shall be no coinsurance under paragraph (3) for additional expenses incurred in the year involved; and 
(B)there shall be no coinsurance under part B for additional expenses incurred in the year involved for outpatient prescription drugs and biologicals. 
(5)Appeals rights relating to coverage of nonpreferred drugs 
(A)Procedures regarding the determination of drugs that are medically necessaryEach pharmacy contractor shall have in place procedures on a case-by-case basis to treat a nonpreferred drug as a preferred drug under this part if the preferred drug is determined to be not as effective for the enrollee or to have significant adverse effect on the enrollee. Such procedures shall require that such determinations are based on professional medical judgment, the medical condition of the enrollee, and other medical evidence. 
(B)Procedures regarding denials of careSuch contractor shall have in place procedures to ensure— 
(i)a timely internal review for resolution of denials of coverage (in whole or in part and including those regarding the coverage of nonpreferred drugs) in accordance with the medical exigencies of the case and a timely resolution of complaints, by enrollees in the plan, or by providers, pharmacists, and other individuals acting on behalf of each such enrollee (with the enrollee’s consent) in accordance with requirements (as established by the Secretary) that are comparable to such requirements for MA organizations under part C; 
(ii)that the entity complies in a timely manner with requirements established by the Secretary that (I) provide for an external review by an independent entity selected by the Secretary of denials of coverage described in clause (i) not resolved in the favor of the beneficiary (or other complainant) under the process described in such clause and (II) are comparable to the external review requirements established for MA organizations under part C; and 
(iii)that enrollees are provided with information regarding the appeals procedures under this part at the time of enrollment with a pharmacy contractor under this part and upon request thereafter. 
(6)Transfer of funds to cover costs of part b prescription drug catastrophic benefitWith respect to benefits described in subsection (a)(2), there shall be transferred from the Federal Medicare Prescription Drug Trust Fund to the Federal Supplementary Medical Insurance Trust Fund amounts equivalent to the elimination of cost-sharing described in such subsection. 
(7)Permitting application under part b of negotiated pricesFor purposes of making payment under part B for drugs that would be covered outpatient prescription drugs but for the exclusion under subparagraph (B) or (C) of subsection (b)(2), the Secretary may elect to apply the payment basis used for payment of covered outpatient prescription drugs under this part instead of the payment basis otherwise used under such part, if it results in a lower cost to the program. 
(8)Inflation adjustment 
(A)In generalWith respect to expenses incurred in a year after 2006, the stop-loss limit under paragraph (3) is equal to the stop-loss limit determined under such paragraph (or this subparagraph) for the previous year increased by such percentage increase. The Secretary shall adjust such percentage increase in subsequent years to take into account misestimations made of the per capita program expenditures under this subparagraph in previous years. Any increase under this subparagraph that is not a multiple of $10 shall be rounded to the nearest multiple of $10. 
(B)Estimation of increase in per capita program expendituresThe Secretary shall before the beginning of each year (beginning with 2007) estimate the percentage increase in average per capita aggregate expenditures from the Federal Medicare Prescription Drug Trust Fund for the year involved compared to the previous year. 
(C)ReconciliationThe Secretary shall also compute (beginning with 2008) the actual percentage increase in such aggregate expenditures in order to provide for reconciliation of deductibles, and stop-loss limits, under the second sentence of subparagraph (A) and under section 1860D–5(d)(2). 
(d)No monthly premiumsIn accordance with section 1860D–1(1) there is no monthly premium for prescription drug benefits under this part.  
(e)Reductions in coinsurance for lower income beneficiaries 
(1)Institutionalized individualsIn the case of an individual who is a full-benefit dual eligible individual (as defined in paragraph (4)(C)) and who is an institutionalized individual or couple (as defined in section 1902(q)(1)(B)), the coinsurance under subsection (c)(4) shall be eliminated. 
(2)Individuals with income below 150 percent of the poverty levelIn the case of an individual who is not described in paragraph (1) and whose family income does not exceed 150 percent of the poverty level applicable to a family of the size involved, the coinsurance under subsection (c)(4) shall not exceed— 
(A)$1 in the case of a preferred drug described in subsection (c)(3)(B); or 
(B)$3 in the case of a nonpreferred drug described in subsection (c)(3)(C). 
(3)Process of qualification for reduced coinsurance 
(A)In generalThe Secretary shall provide a process for the qualification of beneficiaries for reduced coinsurance under this subsection. Such process shall be coordinated, to the maximum extent practicable, with State medicaid programs, but shall also permit individuals to qualify on the basis of simple, 1-page applications made directly to the Secretary (or the Secretary’s designee, such as through a local pharmacy). 
(B)No assets testAn individual’s eligibility for reduced coinsurance under this subsection shall be determined without regard to the amount of the assets of the individual or family members. 
(4)DefinitionsIn this part: 
(A)Family incomeThe Secretary shall define the term family income. 
(B)Poverty levelThe term poverty line has the meaning given the term poverty line in section 673(2) of the Community Services Block Grant Act (42 U.S.C. 9902(2)), including any revision required by such section. 
(C)Full-benefit dual eligible individual defined 
(i)In generalThe term full-benefit dual eligible individual means, with respect to a month, an individual residing in a State who— 
(I)has coverage for the month for covered part D drugs under this part (including under an MA plan under part C); and 
(II)is determined eligible by the State for medical assistance for full benefits under title XIX for such month under section 1902(a)(10)(A) or 1902(a)(10)(C), by reason of section 1902(f), or under any other category of eligibility for medical assistance for full benefits under such title, as determined by the Secretary. 
(ii)Treatment of medically needy and other individuals required to spend downIn applying clause (i) in the case of an individual determined to be eligible by the State for medical assistance under section 1902(a)(10)(C) or by reason of section 1902(f), the individual shall be treated as meeting the requirement of clause (i)(II) for any month if such medical assistance is provided for in any part of the month. 
(5)Treatment of residents of territoriesThe Secretary shall provide for such adjustment in the application of this subsection to residents of the territories as may be necessary to take into account differences in average family income for such residents compared to average family income for eligible individuals residing in the 50 States or the District of Columbia. 
1860D–6.Administration; quality assurance 
(a)Rules relating to provision of benefits 
(1)Provision of benefits 
(A)In generalIn providing benefits under this part, the Secretary (directly or through the contracts with pharmacy contractors) shall employ mechanisms to provide benefits appropriately and efficiently, and those mechanisms may include— 
(i)the use of— 
(I)price negotiations (consistent with subsection (b)); 
(II)reduced coinsurance (below 20 percent) to encourage the utilization of appropriate preferred prescription drugs; and 
(III)methods to reduce medication errors and encourage appropriate use of medications; and 
(ii)permitting pharmacy contractors, as approved by the Secretary, to make exceptions to section 1860D–5(c)(3)(C) (relating to cost-sharing for non-preferred drugs) to secure best prices for enrollees so long as the payment amount under section 1860D–5(c)(1) does not equal zero. 
(B)ConstructionNothing in this subsection shall be construed to prevent the Secretary (directly or through the contracts with pharmacy contractors) from using incentives to encourage enrollees to select generic or other cost-effective drugs, so long as— 
(i)such incentives are designed not to result in any increase in the aggregate expenditures under the Federal Medicare Prescription Drug Trust Fund; and 
(ii)a beneficiary’s coinsurance shall be no greater than 20 percent in the case of a preferred drug (including a nonpreferred drug treated as a preferred drug under section 1860D–5(c)(5)). 
(2)ConstructionNothing in this part shall preclude the Secretary or a pharmacy contractor from— 
(A)educating prescribing providers, pharmacists, and enrollees about medical and cost benefits of preferred drugs; 
(B)requesting prescribing providers to consider a preferred drug prior to dispensing of a nonpreferred drug, as long as such request does not unduly delay the provision of the drug; 
(C)using mechanisms to encourage enrollees under this part to select cost-effective drugs or less costly means of receiving or administering drugs, including the use of therapeutic interchange programs, disease management programs, and notification to the beneficiary that a more affordable generic drug equivalent was not selected by the prescribing provider and a statement of the lost cost savings to the beneficiary; 
(D)using price negotiations to achieve reduced prices on covered outpatient prescription drugs, including new drugs, drugs for which there are few therapeutic alternatives, and drugs of particular clinical importance to individuals enrolled under this part; and 
(E)utilizing information on drug prices of OECD countries and of other payors in the United States in the negotiation of prices under this part. 
(b)Price negotiations process 
(1)Requirements with respect to preferred drugsNegotiations of contracts with manufacturers with respect to covered outpatient prescription drugs under this part shall be conducted in a manner so that— 
(A)there is at least a contract for a drug within each therapeutic class (as defined by the Secretary in consultation with such Medicare Prescription Drug Advisory Committee); 
(B)if there is more than 1 drug available in a therapeutic class, there are contracts for at least 2 drugs within such class unless determined clinically inappropriate in accordance with standards established by the Secretary; and 
(C)if there are more than 2 drugs available in a therapeutic class, there is a contract for at least 2 drugs within such class and a contract for generic drug substitute if available unless determined clinically inappropriate in accordance with standards established by the Secretary. 
(2)Establishment of therapeutic classesThe Secretary, in consultation with the Medicare Prescription Drug Advisory Committee (established under section 1860D–9), shall establish for purposes of this part therapeutic classes and assign to such classes covered outpatient prescription drugs. 
(3)Disclosure concerning preferred drugsThe Secretary shall provide, through pharmacy contractors or otherwise, for— 
(A)disclosure to current and prospective enrollees and to participating providers and pharmacies in each service area a list of the preferred drugs and differences in applicable cost-sharing between such drugs and nonpreferred drugs; and 
(B)advance disclosure to current enrollees and to participating providers and pharmacies in each service area of changes to any such list of preferred drugs and differences in applicable cost-sharing. 
(4)No reviewThe Secretary’s establishment of therapeutic classes and the assignment of drugs to such classes and the Secretary’s determination of what is a breakthrough drug are not subject to administrative or judicial review. 
(c)ConfidentialityThe Secretary shall ensure that the confidentiality of individually identifiable health information relating to the provision of benefits under this part is protected, consistent with the standards for the privacy of such information promulgated by the Secretary under the Health Insurance Portability and Accountability Act of 1996, or any subsequent comprehensive and more protective set of confidentiality standards enacted into law or promulgated by the Secretary. Nothing in this subsection shall be construed as preventing the coordination of data with a State prescription drug program so long as such program has in place confidentiality standards that are equal to or exceed the standards used by the Secretary. 
(d)Fraud and abuse safeguardsThe Secretary, through the Office of the Inspector General, is authorized and directed to issue regulations establishing appropriate safeguards to prevent fraud and abuse under this part. Such safeguards, at a minimum, should include compliance programs, certification data, audits, and recordkeeping practices. In developing such regulations, the Secretary shall consult with the Attorney General and other law enforcement and regulatory agencies. 
(e)Use of 800 numberThrough the tollfree number provided under section 1804(b), the Secretary shall provide a means for beneficiaries to discuss problems and challenges with costs or access to prescription drugs under this part. 
(f)Use of websiteThe Internet website maintained by the Secretary for purposes of this title shall include information on the price of, access to, and quality of prescription drugs provided under this part. 
1860D–7.Federal Medicare Prescription Drug Trust Fund 
(a)EstablishmentThere is hereby created on the books of the Treasury of the United States a trust fund to be known as the Federal Medicare Prescription Drug Trust Fund (in this section referred to as the Trust Fund). The Trust Fund shall consist of such gifts and bequests as may be made as provided in section 201(i)(1), and such amounts as may be deposited in, or appropriated to, such fund as provided in this part. 
(b)Application of SMI Trust Fund provisionsThe provisions of subsections (b) through (i) of section 1841 shall apply to this part and the Trust Fund in the same manner as they apply to part B and the Federal Supplementary Medical Insurance Trust Fund, respectively. 
1860D–8.Compensation for employers covering retiree drug costs 
(a)In generalIn the case of an individual who is eligible to be enrolled under this part and is a participant or beneficiary under a group health plan that provides outpatient prescription drug coverage to retirees the actuarial value of which is not less than the actuarial value of the coverage provided under this part, the Secretary shall make payments to such plan subject to the provisions of this section. Such payments shall be treated as payments under this part for purposes of sections 1860D–7 and 1860D–4(e)(2). In applying the previous sentence with respect to section 1860D–4(e)(2), the amount of the Government contribution referred to in section 1844(a)(1)(A) is deemed to be equal to the aggregate amount of the payments made under this section. 
(b)RequirementsTo receive payment under this section, a group health plan shall comply with the following requirements: 
(1)Compliance with requirementsThe group health plan shall comply with the requirements of this Act and other reasonable, necessary, and related requirements that are needed to administer this section, as determined by the Secretary. 
(2)Annual assurances and notice before terminationThe sponsor of the plan shall— 
(A)annually attest, and provide such assurances as the Secretary may require, that the coverage offered under the group health plan meets the requirements of this section and will continue to meet such requirements for the duration of the sponsor’s participation in the program under this section; and 
(B)guarantee that it will give notice to the Secretary and covered enrollees— 
(i)at least 120 days before terminating its plan, and 
(ii)immediately upon determining that the actuarial value of the prescription drug benefit under the plan falls below the actuarial value required under subsection (a). 
(3)Beneficiary informationThe sponsor of the plan shall report to the Secretary, for each calendar quarter for which it seeks a payment under this section, the names and social security numbers of all enrollees described in subsection (a) covered under such plan during such quarter and the dates (if less than the full quarter) during which each such individual was covered. 
(4)AuditsThe sponsor or plan seeking payment under this section shall agree to maintain, and to afford the Secretary access to, such records as the Secretary may require for purposes of audits and other oversight activities necessary to ensure the adequacy of prescription drug coverage, the accuracy of payments made, and such other matters as may be appropriate. 
(c)Payment 
(1)In generalThe sponsor of a group health plan that meets the requirements of subsection (b) with respect to a quarter in a calendar year shall be entitled to have payment made on a quarterly basis of the amount specified in paragraph (2) for each individual described in subsection (a) who during the quarter is covered under the plan and was not enrolled in the insurance program under this part. 
(2)Amount of payment 
(A)In generalThe amount of the payment for a quarter shall approximate, for each such covered individual, 2/3 of the sum of the monthly Government contribution amounts (computed under subparagraph (B)) for each of the 3 months in the quarter. 
(B)Computation of monthly Government contribution amountFor purposes of subparagraph (A), the monthly Government contribution amount for a month in a year is equal to the amount by which— 
(i)1/12 of the average per capita aggregate expenditures, as estimated under section 1860D–5(c)(8) for the year involved; exceeds 
(ii)the monthly premium rate under section 1860D–5(d) for the month involved. 
1860D–9.Medicare Prescription Drug Advisory Committee 
(a)Establishment of CommitteeThere is established a Medicare Prescription Drug Advisory Committee (in this section referred to as the Committee). 
(b)Functions of CommitteeThe Committee shall advise the Secretary on policies related to— 
(1)the development of guidelines for the implementation and administration of the outpatient prescription drug benefit program under this part; and 
(2)the development of— 
(A)standards required of pharmacy contractors under section 1860D–5(c)(5) for determining if a drug is as effective for an enrollee or has a significant adverse effect on an enrollee under this part; 
(B)standards for— 
(i)defining therapeutic classes; 
(ii)adding new therapeutic classes; 
(iii)assigning to such classes covered outpatient prescription drugs; and 
(iv)identifying breakthrough drugs; 
(C)procedures to evaluate the bids submitted by pharmacy contractors under this part; 
(D)procedures for negotiations, and standards for entering into contracts, with manufacturers, including identifying drugs or classes of drugs where Secretarial negotiation is most likely to yield savings under this part significantly above those that which could be achieved by a pharmacy contractor; and 
(E)procedures to ensure that pharmacy contractors with a contract under this part are in compliance with the requirements under this part.For purposes of this part, a drug is a breakthrough drug if the Secretary, in consultation with the Committee, determines it is a new product that will make a significant and major improvement by reducing physical or mental illness, reducing mortality, or reducing disability, and that no other product is available to beneficiaries that achieves similar results for the same condition. The Committee may consider cost-effectiveness in establishing standards for defining therapeutic classes and assigning drugs to such classes under subparagraph (B). 
(c)Structure and membership of the Committee 
(1)StructureThe Committee shall be composed of 19 members who shall be appointed by the Secretary. 
(2)Membership 
(A)In generalThe members of the Committee shall be chosen on the basis of their integrity, impartiality, and good judgment, and shall be individuals who are, by reason of their education, experience, and attainments, exceptionally qualified to perform the duties of members of the Committee. 
(B)Specific membersOf the members appointed under paragraph (1)— 
(i)5 shall be chosen to represent practicing physicians, 2 of whom shall be gerontologists; 
(ii)2 shall be chosen to represent practicing nurse practitioners; 
(iii)4 shall be chosen to represent practicing pharmacists; 
(iv)1 shall be chosen to represent the Centers for Medicare & Medicaid Services; 
(v)4 shall be chosen to represent actuaries, pharmacoeconomists, researchers, and other appropriate experts; 
(vi)1 shall be chosen to represent emerging medicine technologies; 
(vii)1 shall be chosen to represent the Food and Drug Administration; and 
(viii)1 shall be chosen to represent individuals enrolled under this part. 
(d)Terms of appointmentEach member of the Committee shall serve for a term determined appropriate by the Secretary. The terms of service of the members initially appointed shall begin on January 1, 2006. 
(e)ChairpersonThe Secretary shall designate a member of the Committee as Chairperson. The term as Chairperson shall be for a 1-year period. 
(f)Committee personnel matters 
(1)Members 
(A)CompensationEach member of the Committee who is not an officer or employee of the Federal Government shall be compensated at a rate equal to the daily equivalent of the annual rate of basic pay prescribed for level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day (including travel time) during which such member is engaged in the performance of the duties of the Committee. All members of the Committee who are officers or employees of the United States shall serve without compensation in addition to that received for their services as officers or employees of the United States. 
(B)Travel expensesThe members of the Committee shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Committee. 
(2)StaffThe Committee may appoint such personnel as the Committee considers appropriate. 
(g)Operation of the Committee 
(1)MeetingsThe Committee shall meet at the call of the Chairperson (after consultation with the other members of the Committee) not less often than quarterly to consider a specific agenda of issues, as determined by the Chairperson after such consultation. 
(2)QuorumTen members of the Committee shall constitute a quorum for purposes of conducting business. 
(h)Federal Advisory Committee ActSection 14 of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Committee. 
(i)Transfer of personnel, resources, and assetsFor purposes of carrying out its duties, the Secretary and the Committee may provide for the transfer to the Committee of such civil service personnel in the employ of the Department of Health and Human Services (including the Centers for Medicare & Medicaid Services), and such resources and assets of the Department used in carrying out this title, as the Committee requires. 
(j)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out the purposes of this section.. 
(b)Retention of certain provisions 
(1)Title I of MPDIMAExcept as provided in paragraph (2), the provisions of title I (other than sections 105 and 107(c)) of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173) are repealed and the laws affected by such title shall be in effect as if such title had not been enacted. 
(2)Part D provisionsThe following provisions of part D of title XVIII of the Social Security Act, as inserted by section 101 of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173), shall remain in effect: 
(A)Section 1860D–31 (relating to medicare prescription drug discount card and transitional assistance program). 
(B)Section 1860D–4(e) (relating to electronic prescription program). 
(c)Application of general exclusions from coverage 
(1)Application to part dSection 1862(a) (42 U.S.C. 1395y(a)) is amended in the matter preceding paragraph (1) by striking part A or part B and inserting part A, B, or D. 
(2)Prescription drugs not excluded from coverage if appropriately prescribedSection 1862(a)(1) (42 U.S.C. 1395y(a)(1)) is amended— 
(A)in subparagraph (H), by striking and at the end; 
(B)in subparagraph (I), by striking the semicolon at the end and inserting , and; and 
(C)by adding at the end the following new subparagraph: 
 
(J)in the case of prescription drugs covered under part D, which are not prescribed in accordance with such part;. 
(d)Conforming amendmentSection 1171(a)(5)(D) (42 U.S.C. 1320d(a)(5)(D)) is amended by striking or (C) and inserting (C), or (D). 
102.Provision of Medicare outpatient prescription drug coverage under the MedicareAdvantage program 
(a)Requiring availability of an actuarially equivalent prescription drug benefitSection 1851 (42 U.S.C. 1395w–21) is amended by adding at the end the following new subsection: 
 
(j)Availability of prescription drug benefits 
(1)In generalNotwithstanding any other provision of this part, each MA organization that makes available an MA plan described in section 1851(a)(2)(A) shall make available such a plan that offers coverage of covered outpatient prescription drugs that is at least actuarially equivalent to the benefits provided under part D. Information respecting such benefits shall be made available in the same manner as information on other benefits provided under this part is made available. Nothing in this paragraph shall be construed as requiring the offering of such coverage separate from coverage that includes benefits under parts A and B. 
(2)Treatment of prescription drug enrolleesIn the case of an MA eligible individual who is enrolled under part D, the benefits described in paragraph (1) shall be treated in the same manner as benefits described in part B for purposes of coverage and payment and any reference in this part to the Federal Supplementary Medical Insurance Trust Fund shall be deemed, with respect to such benefits, to be a reference to the Federal Medicare Prescription Drug Trust Fund.. 
(b)Application of quality standardsSection 1852(e)(2)(A) (42 U.S.C. 1395w–22(e)(2)(A)) is amended— 
(1)by striking and at the end of clause (xi); 
(2)by striking the period at the end of clause (xii) and inserting , and; and 
(3)by adding at the end the following new clause: 
 
(xiii)comply with the standards, and apply the programs, under section 1860D–3(b) for covered outpatient prescription drugs under the plan.. 
(c)Payment separate from payment for part a and b benefitsSection 1853 (42 U.S.C. 1395w–23) is amended— 
(1)in subsection (a)(1)(A), by striking and (i) and inserting (i), and (j); and 
(2)by adding at the end the following new subsection: 
 
(j)Payment for prescription drug coverage option 
(1)In generalIn the case of an MA plan that provides prescription drug benefits described in section 1851(j)(1), the amount of payment otherwise made to the MA organization offering the plan shall be increased by the amount described in paragraph (2). Such payments shall be made in the same manner and time as the amount otherwise paid, but such amount shall be payable from the Federal Medicare Prescription Drug Trust Fund. 
(2)AmountThe amount described in this paragraph is the monthly Government contribution amount computed under section 1860D–8(c)(2)(B), but subject to adjustment under paragraph (3). Such amount shall be uniform geographically and shall not vary based on the MA payment area involved. 
(3)Risk adjustmentThe Secretary shall establish a methodology for the adjustment of the payment amount under this subsection in a manner that takes into account the relative risks for use of outpatient prescription drugs by MA enrollees. Such methodology shall be designed in a manner so that the total payments under this title (including part D) are not changed as a result of the application of such methodology.. 
(d)Separate application of adjusted community rate (ACR)Section 1854 (42 U.S.C. 1395w–24) is amended by adding at the end the following: 
 
(i)Application to prescription drug coverageThe Secretary shall apply the previous provisions of this section (as such provisions were in effect before the date of the enactment of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173), including the computation of the adjusted community rate) separately with respect to prescription drug benefits described in section 1851(j)(1).. 
(e)Conforming amendments 
(1)Section 1851 (42 U.S.C. 1395w–21) is amended— 
(A)in subsection (a)(1)(A), by striking parts A and B and inserting parts A, B, and D; and 
(B)in subsection (i) by inserting (and, if applicable, part D) after parts A and B. 
(2)Section 1852(a)(1)(A) (42 U.S.C. 1395w–22(a)(1)(A)) is amended by inserting (and under part D to individuals also enrolled under such part) after parts A and B. 
(3)Section 1852(d)(1) (42 U.S.C. 1395w–22(d)(1)) is amended— 
(A)by striking and at the end of subparagraph (D); 
(B)by striking the period at the end of subparagraph (E) and inserting ; and; and 
(C)by adding at the end the following: 
 
(F)the plan for part D benefits guarantees coverage of any specifically named prescription drug for an enrollee to the extent that it would be required to be covered under part D.In carrying out subparagraph (F), an MA organization has the same authority to enter into contracts with respect to coverage of preferred drugs as the Secretary has under part D, but subject to an independent contractor appeal or other appeal process that would be applicable to determinations by such a pharmacy contractor consistent with section 1860D–5(c)(5).. 
(f)Limitation on cost-sharingSection 1854(e) (42 U.S.C. 1395w–24(e)) is amended by adding at the end the following new paragraph: 
 
(5)Limitation on cost-sharingIn no event may a MA organization include a requirement that an enrollee pay cost-sharing in excess of the cost-sharing otherwise permitted under part D.. 
103.Medigap revisions 
(a)Required coverage of covered outpatient prescription drugsSection 1882(p)(2)(B) (42 U.S.C. 1395ss(p)(2)(B)) is amended by inserting before and at the end the following: including a requirement that an appropriate number of policies provide coverage of drugs which complements but does not duplicate the drug benefits that beneficiaries are otherwise eligible for benefits under part D of this title (with the Secretary and the National Association of Insurance Commissioners determining the appropriate level of drug benefits that each benefit package must provide and ensuring that policies providing such coverage are affordable for beneficiaries;. 
(b)Effective dateThe amendment made by subsection (a) shall take effect on January 1, 2006. 
(c)Transition provisions 
(1)In generalIf the Secretary of Health and Human Services identifies a State as requiring a change to its statutes or regulations to conform its regulatory program to the amendments made by this section, the State regulatory program shall not be considered to be out of compliance with the requirements of section 1882 of the Social Security Act due solely to failure to make such change until the date specified in paragraph (4). 
(2)NAIC standardsIf, within 9 months after the date of enactment of this Act, the National Association of Insurance Commissioners (in this subsection referred to as the NAIC) modifies its NAIC Model Regulation relating to section 1882 of the Social Security Act (referred to in such section as the 1991 NAIC Model Regulation, as subsequently modified) to conform to the amendments made by this section, such revised regulation incorporating the modifications shall be considered to be the applicable NAIC model regulation (including the revised NAIC model regulation and the 1991 NAIC Model Regulation) for the purposes of such section. 
(3)Secretary standardsIf the NAIC does not make the modifications described in paragraph (2) within the period specified in such paragraph, the Secretary of Health and Human Services shall make the modifications described in such paragraph and such revised regulation incorporating the modifications shall be considered to be the appropriate regulation for the purposes of such section. 
(4)Date specified 
(A)In generalSubject to subparagraph (B), the date specified in this paragraph for a State is the earlier of— 
(i)the date the State changes its statutes or regulations to conform its regulatory program to the changes made by this section; or 
(ii)1 year after the date the NAIC or the Secretary first makes the modifications under paragraph (2) or (3), respectively. 
(B)Additional legislative action requiredIn the case of a State which the Secretary identifies as— 
(i)requiring State legislation (other than legislation appropriating funds) to conform its regulatory program to the changes made in this section; but 
(ii)having a legislature which is not scheduled to meet in 2006 in a legislative session in which such legislation may be considered;the date specified in this paragraph is the first day of the first calendar quarter beginning after the close of the first legislative session of the State legislature that begins on or after January 1, 2006. For purposes of the previous sentence, in the case of a State that has a 2-year legislative session, each year of such session shall be deemed to be a separate regular session of the State legislature. 
104.Assistance for low income beneficiaries 
(a)QMB coverage of cost-sharingSection 1905(p)(3) (42 U.S.C. 1396d(p)(3)) is amended— 
(1)in subparagraph (A)— 
(A)by striking and at the end of clause (i), 
(B)by adding and at the end of clause (ii), and 
(C)by adding at the end the following new clause: 
 
(iii)premiums under section 1860D–5(d).; and 
(2)in subparagraph (B), by inserting (i) after (B) and by adding at the end the following new clause: 
 
(ii)A reduction in coinsurance under subparagraphs (B) and (C)(i) of section 1860D–5(c)(3) to the amounts specified in section 1860D–5(e)(1).. 
(b)Reduction in cost sharing for beneficiaries with income below 185 percent of the poverty levelSection 1902(a)(10)(E) (42 U.S.C. 1396a(a)(10)(E)) is amended—— 
(1)by striking and at the end of clause (iii); 
(2)by adding and at the end of clause (iv); and 
(3)by adding at the end the following new clause: 
 
(v) 
(I)for making medical assistance available, subject to section 1905(p)(4), for a reduction in medicare cost-sharing described in section 1860D–5(e)(1) for individuals (other than qualified medicare beneficiaries) who are enrolled under part D of title XVIII and are described in section 1905(p)(1)(B) or would be so described but for the fact that their income exceeds 100 percent, but does not exceed 135 percent, of the official poverty line (referred to in such section) for a family of the size involved; 
(II)for making medical assistance available, subject to section 1905(p)(4), for a reduction in medicare cost-sharing described in section 1860D–5(e)(2) for individuals (other than qualified medicare beneficiaries and individuals described in subclause (I)) who are enrolled under part D of title XVIII and are described in section 1905(p)(1)(B) or would be described under such section but for the fact that their income exceeds 135 percent, but does not exceed 185 percent, of the official poverty line (referred to in such section) for a family of the size involved; and 
(III)for individuals (other than qualified medicare beneficiaries and individuals described in subclause (I) or (II)) who are enrolled under part D of title XVIII and would be described in section 1905(p)(1)(B) but for the fact that their income exceeds 200 percent, but does not exceed 300 percent, of the official poverty line (referred to in such section) for a family of the size involved, for making medical assistance available for medicare cost-sharing described in section 1905(p)(3)(A)(iii); . 
(c)Federal financing of additional low income assistanceThe third sentence of section 1905(b) (42 U.S.C. 1396d(b)) is amended by inserting before the period at the end the following: and with respect to amounts expended that are attributable to the amendments made by subsection (a) or (b) of section 104 of the Medicare Prescription Drug Affordability Act of 2005. 
(d)Treatment of territories 
(1)In generalSection 1905(p) (42 U.S.C. 1396d(p)) is amended— 
(A)by redesignating paragraphs (5) and (6) as paragraphs (6) and (7), respectively; and 
(B)by inserting after paragraph (4) the following new paragraph: 
 
(5) 
(A)In the case of a State, other than the 50 States and the District of Columbia— 
(i)the provisions of paragraph (3) insofar as they relate to section 1860D–5 and the provisions of section 1902(a)(10)(E)(v) shall not apply to residents of such State; and 
(ii)if the State establishes a plan described in subparagraph (B) (for providing medical assistance with respect to the provision of prescription drugs to medicare beneficiaries), the amount otherwise determined under section 1108(f) (as increased under section 1108(g)) for the State shall be increased by the amount specified in subparagraph (C). 
(B)The plan described in this subparagraph is a plan that— 
(i)provides medical assistance with respect to the provision of covered outpatient drugs (as defined in section 1860D–5(b)) to low-income medicare beneficiaries; and 
(ii)assures that additional amounts received by the State that are attributable to the operation of this paragraph are used only for such assistance. 
(C) 
(i)The amount specified in this subparagraph for a State for a year is equal to the product of— 
(I)the aggregate amount specified in clause (ii); and 
(II)the amount specified in section 1108(g)(1) for that State, divided by the sum of the amounts specified in such section for all such States. 
(ii)The aggregate amount specified in this clause for— 
(I)2006, is equal to $25,000,000; or 
(II)a subsequent year, is equal to the aggregate amount specified in this clause for the previous year increased by annual percentage increase specified in section 1860D–5(c)(8)(B) for the year involved. 
(D)The Secretary shall submit to Congress a report on the application of this paragraph and may include in the report such recommendations as the Secretary deems appropriate.. 
(2)Conforming amendmentSection 1108(f) (42 U.S.C. 1308(f)) is amended by inserting and section 1905(p)(5)(A)(ii) after Subject to subsection (g). 
(e)Application of cost-sharingSection 1902(n)(2) (42 U.S.C. 1396a(n)(2)) is amended by adding at the end the following: The previous sentence shall not apply to medicare cost-sharing relating to benefits under part D of title XVIII.. 
(f)Effective dateThe amendments made by this section apply to medical assistance for premiums and cost-sharing incurred on or after January 1, 2006, with regard to whether regulations to implement such amendments are promulgated by such date. 
105.Expansion of membership and duties of Medicare Payment Advisory Commission (MEDPAC) 
(a)Expansion of membership 
(1)In generalSection 1805(c) (42 U.S.C. 1395b–6(c)) is amended— 
(A)in paragraph (1), by striking 17 and inserting 19; and 
(B)in paragraph (2)(B), by inserting experts in the area of pharmacology and prescription drug benefit programs, after other health professionals,. 
(2)Initial terms of additional members 
(A)In generalFor purposes of staggering the initial terms of members of the Medicare Payment Advisory Commission under section 1805(c)(3) of the Social Security Act (42 U.S.C. 1395b–6(c)(3)), the initial terms of the 2 additional members of the Commission provided for by the amendment under paragraph (1)(A) are as follows: 
(i)One member shall be appointed for 1 year. 
(ii)One member shall be appointed for 2 years. 
(B)Commencement of termsSuch terms shall begin on January 1, 2006. 
(b)Expansion of dutiesSection 1805(b)(2) (42 U.S.C. 1395b–6(b)(2)) is amended by adding at the end the following new subparagraph: 
 
(D)Prescription drug benefit programSpecifically, the Commission shall review, with respect to the prescription drug benefit program under part D, the following: 
(i)The methodologies used for the management of costs and utilization of prescription drugs. 
(ii)The prices negotiated and paid, including trends in such prices and applicable discounts and comparisons with prices under section 1860D–6(a)(2)(E). 
(iii)The relationship of pharmacy acquisition costs to the prices so negotiated and paid. 
(iv)The methodologies used to ensure access to covered outpatient prescription drugs and to ensure quality in the appropriate dispensing and utilization of such drugs. 
(v)The impact of the program on promoting the development of breakthrough drugs.. 
IIAffordable pharmaceuticals 
AImportation of prescription drugs 
201.Short titleThis subtitle may be cited as the Pharmaceutical Market Access Act of 2005. 
202.FindingsThe Congress finds as follows: 
(1)Americans unjustly pay up to 1000 percent more to fill their prescriptions than consumers in other countries. 
(2)The United States is the world’s largest market for pharmaceuticals yet consumers still pay the world’s highest prices. 
(3)An unaffordable drug is neither safe nor effective. Allowing and structuring the importation of prescription drugs ensures access to affordable drugs, thus providing a level of safety to American consumers they do not currently enjoy. 
(4)According to the Congressional Budget Office, American seniors alone will spend $1.8 trillion dollars on pharmaceuticals over the next ten years. 
(5)Allowing open pharmaceutical markets could save American consumers at least $635 billion of their own money each year. 
203.PurposesThe purposes of this subtitle are as follows: 
(1) Relief from high drug costsTo give all Americans immediate relief from the outrageously high cost of pharmaceuticals. 
(2)Correct economics of drug marketTo reverse the perverse economics of the American pharmaceutical markets. 
(3)Limiting importation of drugs to those only approved by the FDATo allow the importation of drugs only if the drugs and the facilities where they are manufactured are approved by the Food and Drug Administration, and to exclude pharmaceutical narcotics. 
(4)Use of counterfeit-resistant packagingTo require that imported prescription drugs be packaged and shipped using counterfeit-resistant technologies approved by the Bureau of Engraving and Printing (technologies similar to those used to secure United States currency). 
204.Importation of prescription drugs 
(a)Restoration of former textThe Federal Food, Drug, and Cosmetic Act is is amended— 
(1)in section 804 (21 U.S.C. 384), by amending the section to read as if section 1121(a) of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173) had not been enacted; 
(2)in section 301 (21 U.S.C. 331), by amending the section to read as if section 1121(b)(1) of such Act had not been enacted; and 
(3)in section 303 (21 U.S.C. 333), by amending the section to read as if section 1121(b)(2) of such Act had not been enacted. 
(b)Importation of prescription drugsSection 804 of the Federal Food, Drug, and Cosmetic Act, as amended by subsection (a), is amended— 
(1)in subsection (a)— 
(A)by striking The Secretary and inserting Not later than 180 days after the date of the enactment of the Pharmaceutical Market Access Act of 2005, the Secretary; and 
(B)by striking pharmacists and wholesalers and inserting pharmacists, wholesalers, and qualifying individuals; 
(2)in subsection (b)— 
(A)by amending paragraph (1) to read as follows: 
 
(1)require that each covered product imported pursuant to such subsection complies with sections 501, 502, and 505, and other applicable requirements of this Act; and; 
(B)in paragraph (2), by striking , including subsection (d); and and inserting a period; and 
(C)by striking paragraph (3); 
(3)in subsection (c), by inserting by pharmacists and wholesalers (but not qualifying individuals) after importation of covered products; 
(4)in subsection (d)— 
(A)by striking paragraphs (3) and (10); 
(B)in paragraph (5), by striking , including the professional license number of the importer, if any; 
(C)in paragraph (6)— 
(i)in subparagraph (C), by inserting (if required under subsection (e)) before the period; 
(ii)in subparagraph (D), by inserting (if required under subsection (e)) before the period; and 
(iii)in subparagraph (E), by striking labeling; 
(D)in paragraph (7)— 
(i)in subparagraph (A), by inserting (if required under subsection (e)) before the period; and 
(ii)by amending subparagraph (B) to read as follows: 
 
(B)Certification from the importer or manufacturer of such product that the product meets all requirements of this Act.; and 
(E)by redesignating paragraphs (4) through (9) as paragraphs (3) through (8), respectively; 
(5)by amending subsection (e) to read as follows: 
 
(e)Testing 
(1)In generalSubject to paragraph (2), regulations under subsection (a) shall require that testing referred to in paragraphs (5) through (7) of subsection (d) be conducted by the importer of the covered product, unless the covered product is a prescription drug subject to the requirements of section 505C for counterfeit-resistant technologies. 
(2)ExceptionThe testing requirements of paragraphs (5) through (7) of subsection (d) shall not apply to an importer unless the importer is a wholesaler.; 
(6)in subsection (f), by striking or designated by the Secretary, subject to such limitations as the Secretary determines to be appropriate to protect the public health; 
(7)in subsection (g)— 
(A)by striking counterfeit or; and 
(B)by striking and the Secretary determines that the public is adequately protected from counterfeit and violative covered products being imported pursuant to subsection (a); 
(8)in subsection (i)(1)— 
(A)by amending subparagraph (A) to read as follows: 
 
(A)In generalThe Secretary shall conduct, or contract with an entity to conduct, a study on the imports permitted pursuant to subsection (a), including consideration of the information received under subsection (d). In conducting such study, the Secretary or entity shall evaluate the compliance of importers with regulations under subsection (a), and the incidence of shipments pursuant to such subsection, if any, that have been determined to be misbranded or adulterated, and determine how such compliance contrasts with the incidence of shipments of prescription drugs transported within the United States that have been determined to be misbranded or adulterated.; and 
(B)in subparagraph (B), by striking Not later than 2 years after the effective date of final regulations under subsection (a), and inserting Not later than 18 months after the date of the enactment of the Pharmaceutical Market Access Act of 2005,; 
(9)in subsection (k)(2)— 
(A)by redesignating subparagraphs (D) and (E) as subparagraphs (E) and (F), respectively; and 
(B)by inserting after subparagraph (C) the following: 
 
(D)The term qualifying individual means an individual who is not a pharmacist or a wholesaler.; and 
(10)by striking subsections (l) and (m). 
205.Use of counterfeit-resistant technologies to prevent counterfeiting 
(a)MisbrandingSection 502 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 352; deeming drugs and devices to be misbranded) is amended by adding at the end the following: 
 
(x)If it is a drug subject to section 503(b), unless the packaging of such drug complies with the requirements of section 505C for counterfeit-resistant technologies.. 
(b)RequirementsTitle V of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 351 et seq.) is amended by inserting after section 505B the following: 
 
505C.Counterfeit-resistant technologies 
(a)Incorporation of counterfeit-resistant technologies into prescription drug packagingThe Secretary shall require that the packaging of any drug subject to section 503(b) incorporate— 
(1)overt optically variable counterfeit-resistant technologies that are described in subsection (b) and comply with the standards of subsection (c); or 
(2)technologies that have an equivalent function of security, as determined by the Secretary. 
(b)Eligible technologiesTechnologies described in this subsection— 
(1)shall be visible to the naked eye, providing for visual identification of product authenticity without the need for readers, microscopes, lighting devices, or scanners; 
(2)shall be similar to that used by the Bureau of Engraving and Printing to secure United States currency; 
(3)shall be manufactured and distributed in a highly secure, tightly controlled environment; and 
(4)should incorporate additional layers of non-visible covert security features up to and including forensic capability. 
(c)Standards for packaging 
(1)Multiple elementsFor the purpose of making it more difficult to counterfeit the packaging of drugs subject to section 503(b), manufacturers of the drugs shall incorporate the technologies described in subsection (b) into multiple elements of the physical packaging of the drugs, including blister packs, shrink wrap, package labels, package seals, bottles, and boxes. 
(2)Labeling of shipping containerShipments of drugs described in subsection (a) shall include a label on the shipping container that incorporates the technologies described in subsection (b), so that officials inspecting the packages will be able to determine the authenticity of the shipment. Chain of custody procedures shall apply to such labels and shall include procedures applicable to contractual agreements for the use and distribution of the labels, methods to audit the use of the labels, and database access for the relevant governmental agencies for audit or verification of the use and distribution of the labels.. 
BQuality Control and Cost Containment Blue Ribbon Task Force 
211.Task Force 
(a)EstablishmentThere is established a permanent bipartisan advisory committee (appointed by the congressional officials specified in subsection (c)), to be known as the Quality Control and Cost Containment Blue Ribbon Task Force (in this section referred to as the Task Force). 
(b)DutiesThe duties of the Task Force shall be the following: 
(1)To study the following: 
(A)The most cost-effective ways to reduce the costs of prescription drug costs without compromising quality. 
(B)The use of generic drugs and imported drugs to reduce the costs of prescription drugs under the medicare program. 
(C)The effect of patents and other intellectual property rights on the costs of prescription drugs, including all possible options to reduce such costs through more innovative and flexible patent laws. 
(D)The impact of both government and private research and development on the costs of prescription drugs, including all possible options to reduce such costs through more innovative and flexible ways to research and develop new prescription drugs. 
(2)To provide testimony to the Congress on ways to contain prescription drug costs without compromising quality. 
(3)To submit an annual report under subsection (f). 
(c)Membership 
(1)AppointmentThe Task Force shall be composed of 20 members, as follows: 
(A)5 members, appointed by the Chairman of the Committee on Energy and Commerce of the House of Representatives. 
(B)5 members, appointed by the ranking member of the Committee on Energy and Commerce of the House of Representatives. 
(C)5 members, appointed by the Chairman of the Committee on Commerce, Science, and Transportation of the Senate. 
(D)5 members, appointed by the ranking member of the Committee on Commerce, Science, and Transportation of the Senate. 
(2)QualificationsThe members of the Task Force shall be appointed from among academics, economists, physicians, representatives of nongovernmental organizations, and scientists, who are experts in the fields of business, economics, medicine, and patent law. 
(3)TermEach member of the Task Force shall be appointed for a term of not more than 3 years and may be reappointed for 1 or more additional terms. 
(4)VacanciesAny member appointed to fill a vacancy occurring before the expiration of the term for which the member’s predecessor was appointed shall be appointed only for the remainder of that term. A member may serve after the expiration of that member’s term until a successor has taken office. A vacancy in the Task Force shall be filled in the manner in which the original appointment was made. 
(5)Basic pay; travel expensesMembers of the Task Force shall serve without pay, except that each member shall receive travel expenses, including per diem in lieu of subsistence, in accordance with applicable provisions under subchapter I of chapter 57 of title 5, United States Code. 
(d)Staff of Task Force 
(1)AppointmentThe Task Force may appoint and fix the pay of not more than 5 staff members. 
(2)Applicability of certain civil service lawsThe staff of the Task Force may be appointed without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, and may be paid (to the extent and in the amounts provided in advance in appropriation Acts) without regard to the provisions of chapter 51 and subchapter III of chapter 53 of that title relating to classification and General Schedule pay rates. 
(e)Hearings and sessionsThe Task Force may, for the purpose of carrying out this section, hold hearings, sit and act at times and places, take testimony, and receive evidence as the Task Force considers appropriate. 
(f)Reports 
(1)In generalThe Task Force shall provide an annual report to the President, the Congress, and the Centers for Medicare & Medicaid Services on the results of the studies conducted by the Task Force under subsection (b). 
(2)Dissenting opinionsThe Task Force shall give each Member of the Task Force an opportunity to include a dissenting opinion in each annual report under this subsection. 
(g)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated $400,000 for fiscal year 2006 and each subsequent fiscal year. 
IIIDefense of Medicare 
301.Elimination of privatization of Medicare 
(a)Repeal of comparative cost adjustment (cca) programSubtitle E of title II of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003, and the amendments made by such subtitle, are repealed. 
(b)Prohibition of privatizationNo provision of law, including the new prescription drug program under part D of title XVIII of the Social Security Act, shall be applied in a manner that prevents a medicare beneficiary from continuing to obtain benefits under a traditional fee-for-service medicare program. 
302.Repeal of MA regional plan stabilization fund 
(a)In generalSection 1858 of the Social Security Act, as added by section 221(c) of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003, is amended— 
(1)by striking subsection (e); 
(2)by redesignating subsections (f), (g), and (h) as subsections (e), (f), and (g), respectively; and 
(3)in subsection (e), as so redesignated, by striking subject to subsection (e),. 
(b)Conforming amendmentSection 1851(i)(2) of the Social Security Act (42 U.S.C. 1395w–21(i)(2)), as amended by section 221(d)(5) of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003, is amended by striking 1858(h) and inserting 1858(g). 
303.Repeal of health savings accountsSection 1201 of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003, and the amendments made by such section, are repealed. 
304.Application of risk adjustment reflecting characteristics for the entire Medicare populationEffective January 1, 2006, in applying risk adjustment factors to payment to organizations under section 1853 of the Social Security Act (42 U.S.C. 1395w–23) in a budget neutral manner, the Secretary of Health and Human Services shall assure that such factors, in the aggregate, take into account the actuarial characteristics of the entire medicare population, and not merely the population of individuals enrolled under a plan under part C of title XVIII of such Act. 
305.Phase-in to payment at 100 percent of fee-for-service rateNotwithstanding any other provision of law, the Secretary of Health and Human Services shall provide, in a phased-in manner over a 5-year period beginning with 2006, for adjustment of payment rates to organizations under section 1853 of the Social Security Act so that, at the end of such phase-in period, such payment rates reflect only the payment rate described in subsection (c)(1)(D) of such section (relating to 100 percent fee-for-service payment). 
306.Repeal of Medicare expenditure capSubtitle A of title VIII of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 is repealed. 
307.Continuous open enrollment in MedicareAdvantage plansSection 1851(e)(2) of the Social Security Act (42 U.S.C. 1395w–21(e)(2)) is amended to read as follows: 
 
(2)Open enrollment and disenrollment opportunitiesSubject to paragraph (5), an MA eligible individual may change the election under subsection (a)(1) at any time and without any penalty or charge.. 
308.Effective date 
(a)In generalThe amendments made by this title shall take effect as if included in the enactment of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003. 
(b)Application of lawsIf any amendment to any provision of any Act is repealed by this title, such provision shall be restored, applied, and administered as if the amendment had never been enacted. 
 
